 1                                                                Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8
      UNITED STATES OF AMERICA,                NO. CR10-103RAJ
 9
                                 Plaintiff,
10                                             ORDER DENYING DEFENDANT’S
                      v.                       MOTION REQUESTING SPECIFIC
11                                             FILE & RECORDS RELEASE OF
12                                             U.A. TEST RESULTS AND DATES
      SEBASTIAN LARRY LUBERS,                  FROM 2015-2019
13                              Defendant.
14

15         THIS MATTER has come before the Court upon Defendant Sebastian Larry
16   Lubers’ pro se “Motion Requesting Specific File & Records Release of U.A. Test
17   Results and Dates from 2015-2019” (Dkt. #253). The Court, having considered the

18   motion, and the files and records herein, hereby

19         ORDERS that Defendant’s pro se “Motion Requesting Specific File &
     Records Release of U.A. Test Results and Dates from 2015-2019” (Dkt. #253) is
20
     DENIED.
21
         DATED this 15th day of January, 2020.
22

23

24
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge
25

26


      ORDER – 1
